Fourth Court of Appeals
                               San Antonio, Texas
                                      May 8, 2013

                                  No. 04-13-00014-CV

                                James E. WALLACE Sr.,
                                       Appellant

                                            v.

                                Letitia Ann WALLACE,
                                         Appellee

                From the 37th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2010-CI-10056
                         Honorable Larry Noll, Judge Presiding

                                        ORDER

    In accordance with this court’s opinion of this date, the appeal is DISMISSED FOR
WANT OF JURISDICTION. Costs of this appeal are taxed against Appellant James E. Wallace
Sr.

      It is so ORDERED on May 8, 2013.


                                             _____________________________
                                             Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of May, 2013.

                                             _____________________________
                                             Keith E. Hottle, Clerk